NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         AUG 14 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

RAGHVENDRA SINGH,                                No. 16-15577

                Plaintiff-Appellant,             D.C. No. 2:15-cv-01844-JAM-AC

 v.
                                                 MEMORANDUM*
UNITED STATES GOVERNMENT,

                Defendant-Appellee.

                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Raghvendra Singh appeals pro se from the district court’s judgment

dismissing his action seeking to enjoin the collection of taxes and for damages.

We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion a district court’s dismissal of an action as frivolous. Denton v.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Hernandez, 504 U.S. 25, 33 (1992). We may affirm on any ground supported by

the record. Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th

Cir. 2008). We affirm.

        Dismissal of Singh’s claims for injunctive relief was proper because Singh’s

claims were barred by the Anti-Injunction Act (“the Act”), 26 U.S.C. § 7421(a), as

Singh seeks to restrain the government’s tax assessment and collection activities,

and no exception to the Act applies. See Elias v. Connett, 908 F.2d 521, 523 (9th

Cir. 1990) (“The district court must dismiss for lack of subject matter jurisdiction

any suit that does not fall within one of the exceptions to the Act.”); see also id.

§ 7421(a) (listing statutory exceptions to the Act); Enochs v. Williams Packing &

Navigation Co., 370 U.S. 1, 7 (1962) (discussing limited judicial exception to the

Act).

        Dismissal of Singh’s claim for damages was proper because Singh failed to

allege a violation of a statute or regulation entitling him to damages. See 26 U.S.C.

§ 7433(a), (d) (discussing scope of right to file civil action for damages for

unauthorized collection actions); Miller v. United States, 66 F.3d 220, 222-23 (9th

Cir. 1995) (taxpayer cannot seek damages under § 7433 for improper assessment

of taxes).

        To the extent Singh attempted to plead a refund claim by alleging that he

paid taxes for the 2008 and 2009 years in full and the IRS rejected his refund


                                           2                                     16-15577
claim, dismissal of this claim was proper because Singh failed to allege facts

sufficient to state a refund claim. See Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th

Cir. 2010) (although pro se pleadings are to be liberally construed, a plaintiff must

present factual allegations sufficient to state a plausible claim for relief); see also

26 U.S.C. §§ 6532(a)(1) & 7422(a) (setting forth administrative remedy

requirements for refund actions); Holloman v. Watt, 708 F.2d 1399, 1401 (9th Cir.

1983) (waiver of sovereign immunity “must be unequivocally expressed,” and

“[t]he party who sues the United States bears the burden of pointing to such an

unequivocal waiver of immunity” (citation and internal quotation marks omitted)).

      AFFIRMED.




                                            3                                     16-15577